DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.

Response to Amendment
The amendments and remarks, filed on 1/26/2021, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.

Claim Status
Claims 1-27 are pending with claims 1-8 being examined and claims 9-27 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 20170326549 A1; hereinafter “Jones”; previously of record) (Effectively filed 2/5/2016) in view of Kim et al (US 20150204785 A1; hereinafter “Kim”) in view of Ewart et al (US 20130161190 A1; hereinafter “Ewart”; previously of record) in view of McDevitt et al (US 20110251075 A1; hereinafter “McDevitt” ; previously of record).
Regarding claim 1, Jones teaches a method for performing a differential blood cell count (Jones; Abstract; methods for automatically performing microscopic cell analysis tasks, such as counting blood cells) comprising: 
providing a test cartridge (Jones; para [66, 67]; Fig. 4, 5; test cartridge 402) comprising a sample entry port (Jones; para [64]; Fig. 4, 5; test cartridge 402 has an input port 407 for receiving a sample), a sample testing conduit fluidically connected to the sample entry port (Jones; para [29]; test cartridge can include photometric chamber which is in fluid communication with the input port by means of a fluidic channel), and an imager chip configured for imaging blood cells in a blood sample (Jones; para [17]; The single use test cartridge contains an imaging chamber, through which an automated microscope can acquire images of cells in the mixture of diluent/reagent and sample) comprising an array of pixels (Jones; para [64]; Fig. 4, 5; imaging chamber 403 for capturing images of the cells in the mixture of sample); 
providing an analyzer (Jones; para [61-63, 65, 67, 71, 75, 78, 79]; Fig. 3; cell analyzer 200) comprising one or more processors (Jones; para [62]; Fig. 3; system controller 250) and display (Jones; para [63]; image processor/computer 290); 
inserting the test cartridge with the analyzer (Jones; para [66]; receiving area 473 for docking the test cartridge 402); 
introducing the blood sample into the sample entry port before or after the mating the test cartridge with the analyzer (Jones; para [13]; collect the resulting drop of blood in the test cartridge); 
dissolving a dry reagent into the blood sample to generate an amended blood sample (Jones; para [32, 33]; small measured volume of whole blood may be mixed manually with an unknown amount of diluent/reagent…stain may be provided in a dry reagent form); 

recording, by the analyzer, an output signal of at least one of absorbance and fluorescence at the array of pixels based on the light received from the chamber and the amended blood sample (Jones; para [63]; digital camera 280 captures images of the test cartridge); 
converting, by the analyzer, the output signal using the processor to a number count or percentage for each type of cell in the blood sample (Jones; para. [89]; Table 1) and 
displaying, by the analyzer, the number count or percentage for each type of cell in the blood sample on the display (Jones; para [63]; digital camera 280 captures images of the test cartridge and transmit them to image processor/computer 290).
Jones does not teach the imager chip configured for lensless imaging, the imager chip having a photosensitive surface presented by an imaging integrated circuit.
However, Kim teaches an analogous art detection method capable of detecting a biological sample (Kim; Abstract) comprising an imager chip (Kim; para [23]; Fig. 1; image sensor 2) configured for lensless imaging of blood cells in a blood sample (Kim; para [4, 26]; CMOS image sensor including picture elements disposed corresponding to the respective storage sections), the imager chip having a photosensitive surface (Kim; para [26, 44]; Fig. 6; This fluorescent substance is detected with a picture element 5A corresponding in position to each storage section 8 through the interference filter 3; examiner interprets the interference filter as the photosensitive surface because the filter prevent excitation light radiated from entering the picture elements 5) presented by an imaging integrated circuit (Kim; para [39]; bonding pad section 7; examiner interprets section 7 as the integrated circuit because section 7 bonds to wires 36).  It would have been obvious to one of ordinary skill in the art to have modified the imager chip of Jones to be configured for lensless imaging and having a 
Modified Jones does not teach the analyzer receiving an operating state signal from the test cartridge, the operating state signal indicative of a type of cartridge inserted into the analyzer; determining, by the analyzer, that the type of cartridge is the test cartridge comprising the imager chip.
However, Ewart teaches an analogous art of a test device and method for performing electrochemical assays (Ewart; Abstract) providing an analyzer (Ewart; para [57, 60-62]; Fig. 3A, 3B; reader 300) and a test cartridge (Ewart; para [54]; Fig. 1B; cartridge 120) receiving, by the analyzer (Ewart; para [57]; the receiving port 310 may be configured to accept multiple cartridge types), an operating state signal from the test cartridge, the operating state signal indicative of a type of cartridge inserted into the analyzer (Ewart; para [54]; an imager for reading an optical signal from a detection zone of a cartridge); determining, by the analyzer, that the type of cartridge is the test cartridge comprising an imager chip (Ewart; para [65]; an imager chip 382 within a cartridge housing) configured to image a sample (Ewart; para [58]; multiple cartridge types are configured to perform the above-mentioned multitude of test systems using various biological samples including urine, whole blood, plasma and serum, both diluted and undiluted, or with various additives).  It would have been obvious to one of ordinary skill in the art to have modified the test cartridge of Jones to provide an operating signal indicative of a type of cartridge as taught by Ewart, because Ewart teaches that the optical signal comprise registration features for mating with a port in the reader device to hold and align the cartridge (Ewart; para [54]).  Additionally, it would have been obvious to one of ordinary skill in the art to have 
Modified Jones does not teach the sample testing conduit comprises a first wall formed from at least a portion of an imager chip, a second wall formed from a transparent material layer, and a plurality of spacer elements having an average spacer height and disposed between the first wall and the second wall, and wherein the average spacer height defines an average chamber height of a chamber between the portion of the imager chip and the transparent material layer. 
However, McDevitt teaches an analogous art of a sensor cartridge having multiple analyte sensors (McDevitt; para [453]) comprising an imager chip (McDevitt; para [ ]; ) configured for lensless imaging of blood cells in a blood sample (McDevitt; para [ ]; ), the imager chip having a photosensitive surface presented by an imaging integrated circuit (McDevitt; para [ ]; ) and a testing conduit (McDevitt; para [121]; Fig. 2; cavities 240) further comprising a first wall formed from at least a portion of an imager chip (McDevitt; para [121]; Fig. 2; silicon wafer 210), a second wall formed from a transparent material layer (McDevitt; para [124]; Fig. 2; transparent cover plate 240), and a plurality of space elements having an average spacer height and disposed between the first wall and the second wall (McDevitt; para [127]; Fig. 2; support structures 241 placed upon the silicon wager 210 to position the transparent cover plate 240) and wherein the average spacer height defines an average chamber height of a chamber between the portion of the imager chip and the transparent material (McDevitt; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the sample testing conduit of Jones to include the first wall and second wall as taught by McDevitt, because McDevitt teaches that the first wall forms a cavity to hold particle (McDevitt; para [122, 124]), and because the second wall/cover plate prevents dislodging (McDevitt; para [126]).  Additionally, it would have been obvious to one of ordinary skill in the art to have modified the sample testing conduit of modified Jones to include 
Regarding claim 2, modified Jones teaches the method according to claim 1, further comprising: unmating the test cartridge from the analyzer; and disposing of the test cartridge (Jones; para [13, 78]; single-use test cartridge…placed into analyzer).  It would have been obvious to one of ordinary skill in the art to have disposed of the “single-use test cartridge” taught by Jones, because a new cartridge is required in the analyzer to run another test. 
Regarding claim 3, modified Jones teaches the method according to claim 1, wherein the dry reagent comprises acridine orange or an anticoagulant (Jones; para [33]; reagents may include a membrane-permeable dye such as acridine orange).
Regarding claim 4, modified Jones teaches the method according to claim 1, wherein the dry reagent binds to nucleic DNA in the blood cells (Jones; para [33]; acridine orange stains the DNA and RNA of cells in whole blood).
Regarding claim 5, modified Jones teaches the method according to claim 1, wherein the mating comprises inserting the test cartridge into a port of the analyzer (Jones; para [66]; receiving area 473 for docking the test cartridge 402).
Regarding claim 8.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kim in view of Ewart in view of McDevitt, in further view of Eltoukhy et al (US 20130210682 A1; hereinafter “Eltoukhy”; previously of record). 
Regarding claim 6, modified Jones teaches the method according to claim 5, inserting the test cartridge into the port of the analyzer (Jones; para [66]; receiving area 473 for docking the test cartridge 402).
Modified Jones does not teach wherein the analyzer further comprises a multi-terminal connector, the test cartridge further comprising a plurality of discrete connector contacts, the image chip is electrically connected to at least one of the plurality of discrete connector contacts, and the inserting the test cartridge into the port of the analyzer places the multi-terminal connector in electrical contact with the plurality of discrete connector contacts. 
However, Eltoukhy teaches an analogous art of a bioassay system (Eltoukhy; para [11, 79]; Fig. 1) comprising a multi-terminal connector (Eltoukhy; para [91]; system receptacle 112 may also include electrical contacts) and a biosensor cartridge (Eltoukhy; para. [11]) comprising a plurality of discrete connector contacts (Eltoukhy; para [11]; exterior surface side that has a plurality of electrical contacts), the imager chip is electrically connected to at least one of the plurality of discrete connector contacts (Eltoukhy; para [11]; communicatively coupled to the pixels), and inserting the test cartridge into the port of the analyzer places the multi-terminal connector in electrical contact with the plurality of discrete connector contacts (Eltouhky; para [11]; a biosensor cartridge configured to engage a bioassay system… electrical contacts of the side surface are configured to engage corresponding mating contacts of a bioassay system).  It would have been obvious to one or ordinary skill in the art to have modified the analyzer of modified Jones to include the multi-terminal connector taught by Eltoukhy, because Eltoukhy teaches that electrical contacts that are configured to engage the microdevice so that the bioassay system may communicate with the microdevice  and/or provide power to the microdevice y; para [11]).  Eltoukhy teaches that these connections allow the bioassay system to communicate and/or provide power to the microdevice (Eltoukhy; para [91]).
Regarding claim 7, modified Jones teaches the method according to claim 6, wherein the imager chip is controlled via the one or more processors are to record output signal (Jones; para [63]; digital camera 280 captures images of the test cartridge).
Modified Jones does not teach the one or more processors is electrically connected to the light emitter, the one or more processors is electrically connected to the imager chip via the at least one of the plurality of discrete connector contacts and the multi-terminal connector, the light emitter is driven via the one or more processors to project the light.
McDevitt teaches an analogous art of an analyte detection system (McDevitt; para [188]) further comprising a processor (McDevitt; para [188]; Fig. 18; controller 570) electrically connected to the light emitter (McDevitt; para [188]; Fig; light source 512), the light emitter is driven via the one or more processors to project light (McDevitt; para [183]; light originating from the light source 512).  It would have been obvious to one of ordinary skill in the art to modify the processor of modified Jones to be connected to the light emitter as taught by McDevitt, because McDevitt teaches that the controller operates the light source (McDevitt; para [188]).  Additionally, Eltoukhy an analogous art of a bioassay system (Eltoukhy; para [11, 79]; Fig. 1) comprising a processor (Eltoukhy; para [82]; controller 104) electrically connected to the imager chip (Eltoukhy; para [82, 87]; controller 104 may communicate with…the microdevice 102) via the at least one of the plurality of discrete connector contacts and the multi-terminal connector (discussed above in claim 6).  It would have been obvious to one of ordinary skill in the art to have modified the processor of modified Jones to electrically connect to the imager 

Other References Cited
	Kim et al, “Lensless photography with only an image sensor”, 2017, Applied Optics, Volume 56, Issue 23, pp 6450-6456.  Kim teaches that bare CMOS sensors are lensless providing high resolution microscopic images (Kim; pp 64540; Fig. 6). 

Response to Arguments
Applicant’s arguments towards the prior art filed 6/3/2021 have been considered but are moot because some of the arguments are directed towards the amended claims and not the current prior art rejection.  A new ground of rejection is applied to address the claim amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798